United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2561
                        ___________________________

                                   Judy Shotwell

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                          Regional West Medical Center

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                              Submitted: May 2, 2018
                                Filed: May 7, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Judy Shotwell appeals the district court’s1 adverse grant of summary judgment
in a disability discrimination and retaliation action brought against her former

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
employer, Regional West Medical Center (Regional West), under the Americans with
Disabilities Act and the Nebraska Fair Employment Practice Act. The district court
initially granted summary judgment in favor of Regional West on Shotwell’s
discrimination claim, later granted Regional West summary judgment on the
retaliation claim, and then dismissed the action.

      Our review of the record satisfies us that the district court did not err in
concluding that Shotwell’s claim of retaliatory action failed because she did not have
a good faith belief that the accommodation she had requested was appropriate.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-